   Case 19-20004-jrs      Doc 24     Filed 04/09/19 Entered 04/09/19 15:32:56           Desc Main
                                      Document Page 1 of 2




     IT IS ORDERED as set forth below:



     Date: April 9, 2019
                                                       _____________________________________
                                                                   James R. Sacca
                                                             U.S. Bankruptcy Court Judge

    _______________________________________________________________




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                 GAINESVILLE DIVISION

       IN RE                                          :         CHAPTER 13
       HEATHER LEE FINLEY                             :         CASE NO. G19-20004-JRS
             DEBTOR                                   :

                        SUPPLEMENTAL ORDER OF CONFIRMATION

       The above and foregoing matter came before this Court for confirmation March 28, 2019 at

9:45 a.m., and the Trustee having objected to the confirmation of this case for failure of the Debtor to

submit to an Employee Deduction Order and it appears that the Debtor and the Chapter 13 Trustee

have entered into this Agreement to resolve the Trustee’s objection, IT IS

       ORDERED that the Debtor shall strictly comply with the requirements of the Chapter 13 Plan.

If during the first twelve (12) months following confirmation, Debtor fails to pay each plan payment

on a timely basis, then the Chapter 13 Trustee may, without further notice, submit a report of non-

compliance to the Court, and the case may be dismissed without further hearing.
    Case 19-20004-jrs       Doc 24     Filed 04/09/19 Entered 04/09/19 15:32:56          Desc Main
                                        Document Page 2 of 2

          The Clerk of the Court is directed to serve this Order on the parties included in the attached

Distribution List.

                                         END OF DOCUMENT

Presented by:


/s/________________________
Eric W. Roach
Attorney for Chapter 13 Trustee
GA Bar No. 143194
303 Peachtree Center Ave., NE
Suite 120
Atlanta, GA 30303
(678) 992-1201


Consented by:


/s/________________________
Brian M. Deitz
Attorney for Debtor
GA Bar No. 818416
Law Office of Jeffrey B. Kelly, P.C.
107 E. 5th Avenue
Rome, GA 30161
Signed by Eric W. Roach
with express permission
                                         DISTRIBUTION LIST

CASE NO.: G19-20004-JRS

Debtor(s):
Heather Lee Finley
22 Overlake Ct.
Morganton, GA 30560

Debtor(s) Attorney:
Law Office of Jeffrey B. Kelly, P.C.
107 E. 5th Avenue
Rome, GA 30161

Chapter 13 Trustee:
Nancy J. Whaley
303 Peachtree Center Ave., Ne, Ste 120
Atlanta, GA 30303
